PER CURIAM.
On November 23, 1954, this court dismissed Sullivan’s motion for a certificate of probable cause to appeal from a denial of his application for a writ of habeas corpus by the United States District Court for the Northern District of California, Southern Division.
The order of this court concluded: “On October 25, 1954 this court dismissed Sullivan’s motion for an extension of time in which to file a petition for a certificate of probable cause. The time in which to take an appeal having expired, the petition is dismissed.” The motion for reconsideration offering nothing new, it is ordered dismissed.